                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      July 18, 2019
                             UNITED STATES DISTRICT COURT                          David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

JAMES THATCHER,                                §
                                               §
       Plaintiff,                              §
VS.                                            §   CIVIL ACTION NO. 1:19-CV-00010
                                               §
DARGEL BOATS, INC., et al.,                    §
                                               §
       Defendants.                             §

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On April 29, 2019, the United States Magistrate Judge filed a Report and

Recommendation (Doc. 23) recommending that the Court dismiss Defendant Dargel Boats, Inc.

and deny Plaintiff James Thatcher’s Motions to Amend and to Remand. Thatcher argued that,

because he and Dargel Boats are both Texas citizens, his case should be remanded to state court

for lack of diversity. The Magistrate Judge concluded, however, that Thatcher has no viable

claim against Dargel Boats and, as a result, that Dargel Boats should be dismissed as an

improperly joined defendant. With that dismissal, the Magistrate Judge found that complete

diversity among the parties exists and therefore recommended that the Court deny Thatcher’s

Motion to Remand. The Magistrate Judge also recommended denying Thatcher’s motion to

amend his petition to add Explorer Boats as a defendant and to add a negligence claim because,

among other reasons, the claims against Explorer Boats were time-barred. Thatcher objected to

the Report and Recommendation, (Doc. 24), and Defendants jointly filed a Response, (Doc. 25).

After reviewing the Report and Recommendation, objections, response, and applicable law, the

Court ADOPTS the Report and Recommendation.

       This case involves a boating accident. Thatcher was thrown overboard and then severely

injured by the propellers on the boat’s motor. Thatcher sued Yamaha Motor Corporation,

U.S.A., who manufactured the motor, and Dargel Boats in state court. Yamaha removed the

case to federal court, arguing that Dargel Boats was an improperly joined defendant because it

1/3
did not manufacture the boat or motor. In fact, Explorer Boats manufactured the boat. In

2009, Dargel Boats bought Explorer Boats’s assets, but their sale agreement states that Explorer

Boats “retain[s] liability, including all guarantee work for boats sold prior” to the sale to Dargel

Boats. (Contract of Sale of Assets of Business, Doc. 14-1, 6-7) The parties do not dispute that

the boat here was manufactured and sold before the 2009 sale.

        Thatcher objects to the Report and Recommendation, arguing that the Court should not

dismiss Dargel Boats because he has a viable failure-to-warn claim against it under section 13 of

the Third Restatement of Torts.1 RESTATEMENT (THIRD) OF TORTS: PRODS. LIAB. § 13 (AM. LAW

INST. 1998). He concedes that, under Texas law, Dargel Boats—a successor company to Explorer

Boats—is not liable for Explorer Boats’s existing liabilities unless Dargle Boats expressly

assumed them. See TEX. BUS. ORG. CODE § 10.254(b). And he does not argue that Dargel Boats

assumed any such liabilities. He instead claims that, under Section 13, Dargel Boats is liable for

its own failure to warn. (Objs. to Report and Recommendation, Doc. 24, 7) That is, Thatcher

contends that Dargel Boats is not assuming Explorer Boats’s liability for failing to warn. Rather,

Dargel Boats has an independent obligation to warn, which it did not satisfy.

        The distinction that Thatcher draws, however, has no basis in Texas law. Texas courts

have not adopted Section 13 of the Third Restatement, and Section 10.254(b) of the Texas

Business and Organizations Code rejects successor liability that the successor does not expressly

assume. TEX. BUS. ORG. CODE § 10.254(b) (“Except as otherwise expressly provided by another

statute, a person acquiring property described by this section may not be held responsible or

liable for a liability or obligation of the transferring domestic entity that is not expressly

assumed by the person.”). Not surprisingly, Thatcher cites no authority showing that Texas

recognizes his desired cause of action. Because Thatcher has not shown that such a cause of

action exists in Texas and because Dargel Boats did not assume Explorer Boats’s liabilities,


1Thatcher advances no other objection to the Report and Recommendation. The Court therefore adopts the Report
and Recommendation’s other findings and conclusions without further discussion.
2/3
Thatcher does not have a viable failure-to-warn claim against Dargel Boats. Thus, the Court

finds that Dargel Boats is an improperly joined defendant.

       Accordingly, the Court:

       ADOPTS the Report and Recommendation;

       ORDERS that Dargel Boats, Inc. is DISMISSED from this case;

       ORDERS that Thatcher’s Motion to Amend is DENIED; and

       ORDERS that Thatcher’s Motion to Remand is DENIED.

       SIGNED this 18th day of July, 2019.


                                                _________________________________
                                                Fernando Rodriguez, Jr.
                                                United States District Judge




3/3
